UNITED STATES DISTRICT COURT
                                                                       FILED
EASTERN    DISTRICT OF NEW YORK                                     ■WCLERKS OFFICE
                                               •X                » DISTWOT COaRT€.D .inly.

LYNVAL F. SAMUELS,
                                                                i( 1^ 1 8 2019
                          Plaintiff,                            BROOKLYN OFFICE
                                                    MEMORANDUM    & ORDER
              V.

                                                     19-CV-5927(KAM) (LB)
SERVICES FOR THE UNDERSERVED,          INC.,

                          Defendant.


                                               X


MATSUMOTO, United States District Judge:

              On October 18,   2019, Lynval F.        Samuels   ("Plaintiff"),

proceeding pro se, filed this action against Services for the

Underserved, Inc.        ("Defendant") , alleging that it defrauded the

United States and other entities in connection with its receipt

of grant money earmarked for the provision of mental health

treatment and housing assistance.               (EOF No.   1, Complaint

("Compl.") . )      By Memorandum and Order dated October 28, 2019,

the Court granted Plaintiff's request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 but dismissed Plaintiff's

complaint for failure to state a claim upon which relief may be

granted.      In light of Plaintiff's pro se status, the Court

granted him leave to file an amended complaint.

              On November 25, 2019,      Plaintiff timely filed an

amended complaint.         (ECF No. 5, Amended Complaint ("Am.

Compl.") .)        The allegations in Plaintiff's amended complaint ar

substantially similar to those in his initial complaint.                     The
only substantive difference is that Plaintiff now asserts a

claim for negligence against Defendant, arguing that it breached

its duty to provide him with appropriate mental health services

and housing assistance.    Despite this additional claim,

Plaintiff's amended complaint still fails to invoke the Court's

subject-matter jurisdiction.   This action is thus dismissed.

                             Background


            As explained in the Court's October 28, 2019

Memorandum and Order, Plaintiff alleged that he is a resident o

Brooklyn, New York, who suffers from schizophrenia and bipolar

disorder.    (EOF No. 4, Memorandum & Order, at 1-2.)     Defendant

is a private, not-for-profit social services agency

headquartered in Manhattan, New York.     (Id. at 2.)    Defendant

provides mental health treatment and housing assistance to

individuals in need, including Plaintiff.    (Id. at 2.)

            Plaintiff s original complaint alleged that Defendant

improperly received grant money earmarked for mental health and

housing assistance.    (Id. at 2-4.)   Specifically, Plaintiff

appeared to assert that Defendant listed him as a recipient of

mental health and housing assistance from Defendant in
                                                                      i


connection with its grant applications, but that Defendant did

not actually provide such services to Plaintiff.        (Id.)   The

Court dismissed Plaintiff's complaint on the grounds that if the

Defendant allegedly misused federal funds. Plaintiff could not

maintain a qui tarn action as a pro se litigant, and because his
conclusory allegations of constitutional violations failed to

state a plausible claim to relief under 42 U.S.C. § 1983 agains

Defendant, a private actor.    (Id. at 6-10.)

          Plaintiff's amended complaint restates the substance

of the allegations contained in his initial complaint.      (See

generally Am. Compl.)    This time, in addition to asserting the

same claims as those dismissed as deficient in the Court's prio

Memorandum and Order, Plaintiff adds a claim for negligence

against Defendant.    (Id. at 2.)   Plaintiff states that Defendan

breached a duty of care it owed to Plaintiff by not providing

him with mental health services and housing assistance. (Id. ajt
2, 10-11.)    Plaintiff also appears to allege that Defendant's
                                                                     !
                                                                     i

failure to provide him with such services constitutes ''elder

abuse."   (Id. at 2.)

          As relief. Plaintiff seeks injunctive relief and $200

million in damages.     (Id. at 11-20.)   Plaintiff also reiterates!

his request that the Court refer Defendant for investigation by

the United States Attorney General, New York State Attorney

General, and the Internal Revenue Service.      (Id. at 13-14, 17.)

                          Standard of Review


             Where a plaintiff is proceeding in forma pauperis, the

district court must screen the complaint and dismiss any action]

that "(i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief."      28 U.S.C.
§ 1915(e)(2)(B).    A complaint must plead "'enough facts to state

a claim to relief that is plausible on its face."    Bell Atl.

Corp. V. Twoiahly, 550 U.S. 544, 570 (2007).   A claim is

plausible "when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged."    Ashcroft v. Iqhal, 556 U.S.

662, 678 (2009).     Furthermore, where the plaintiff is proceeding

pro se, the court must construe the plaintiff s pleadings

liberally.    See, e.g.. Sealed Plaintiff v. Sealed Defendant, 53

F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).    A pro se complaint, however, must

still state a claim to relief that is plausible on its face.

Mancuso v. Hynes, 379 F. App'x 60, 61 (2d Cir. 2010).

                              Discussion


             The subject matter jurisdiction of the federal courts

is limited.     Federal jurisdiction exists only when a "federal

question" is presented, 28 U.S.C. § 1331, or when there is

"diversity of citizenship" between the plaintiff and the

defendant and the amount in controversy exceeds $75,000.00, 28

U.S.C. § 1332.     Federal courts "have an independent obligation

to determine whether subject-matter jurisdiction exists, even in

the absence of a challenge from any party."     Arbaugh v. Y & H

Corp. 546 U.S. 500, 514 (2006) (citing Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999)).     If a court "concludes that

it lacks subject-matter jurisdiction, [it] must dismiss the
complaint in its entirety."         Arhaugh, 546 U.S. at 514; see also

Fed. R. Civ. P 12(h)(3).

            Plaintiff s amended complaint does not set forth any

federal claims or otherwise assert a basis for federal question

jurisdiction.     See 28 U.S.C. § 1331.        The sole count alleged by

Plaintiffs amended complaint is for negligence, which arises

under state law.^      To the extent the Court liberally construed

Plaintiffs amended complaint as stating a qui tain claim, which

possibly involved federal funds, or one for the alleged

violation of Plaintiffs constitutional rights pursuant to 42

U.S.C. § 1983, such claims would fail for the reasons set forth

in the Court's prior Memorandum and Order.            (See ECF No. 4,

Memorandum & Order.)

            Without a federal claim. Plaintiff would need to

properly allege diversity jurisdiction to establish the Court's

subject-matter jurisdiction.         See Makarova v. United States, 20

F.3d 110, 113 (2d Cir. 2000) fA plaintiff asserting subject

matter jurisdiction has the burden of proving by a preponderanc

of the evidence that it exists.").          Plaintiff has not alleged



1 To the extent Plaintiff seeks to assert a claim for "elder abuse," this
would not confer federal question jurisdiction over this action. Aretakis v
First Fin. Equity Corp., No. 14-cv-3888(ENV)(LB), 2014 WL 4384688, at *2
(E.D.N.Y. Sept. 3, 2014) ("Plaintiff's. . . cause[] of action [for] abuse of
the elderly] [is] plainly [a] state law claim[], which cannot confer federaJj.
question jurisdiction."); Gilbert v. Gilbert, No. 02-cv-3728, 2003 WL
22790940, at *2 (S.D.N.Y. Nov. 25, 2003) ("[N]either federal nor New York Idw
recognizes a cause of action for 'elder abuse.'"); Carvel v. Ross, No. 09-c'\'^-
0722(AK)(JCF), 2011 WL 856283, at *11 (S.D.N.Y. Feb. 16, 2011), report and
recommendation adopted. No. 09-cv-0722(LAK), 2011 WL 867568 (S.D.N.Y. Mar.
11, 2011) (citing Gilbert); Atkins v. Bohrer, No. ll-cv-4939 DLC, 2011 WL
6779311, at *6 (S.D.N.Y. Dec. 23, 2011) (citing Gilbert).
diversity of citizenship as a basis for jurisdiction.    (See Am.

Compl. at 1-2 (asserting that the Court has jurisdiction over

this action pursuant to 28 U.S.C. § 1331).)   Even if Plaintiff

had, both parties appear to be citizens of the State of New

York.   Mr. Samuels identifies himself as a resident of Brooklyn

New York (Am. Compl. at 1) and attaches a New York State

Certificate of Incorporation for Services for the Underserved as

an exhibit to his amended complaint (ECF No. 7-5, Certificate o

Incorporation of Services for the Underserved, Inc.).

                            Conclusion


           For the foregoing reasons, the amended complaint is

dismissed without prejudice for lack of subject matter

jurisdiction.   Fed. R. Civ. P. 12(h)(3).   The Clerk of Court is

respectfully directed to enter judgment and close this case.

The Clerk of Court is also respectfully directed to send a copy

of this Memorandum and Order and the Judgment to Plaintiff and

to note service on the docket.


           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3

that any appeal from this Order would not be taken in good fait

and therefore in forma pauperis status is denied for the purpos
of an appeal.   Coppedge v. United StateSf 369 U.S. 438, 444-45

(1962).

SO ORDERED.


Dated:    December 17, 2019
          Brooklyn, New York
                               /s/ USDJ Kiyo A. Matsumoto
                               Hon. Kiyo A. Matsumoto
                               United States District Judge
